Exhibit 10.1

ABLECO FINANCE LLC

299 Park Avenue, 22nd Floor

New York, NY 10171

As of July 16, 2007

Progressive Gaming International Corporation

920 Pilot Road

Las Vegas, NV 89119

Attn: Chief Financial Officer

 

  Re: Waiver Letter and Amendment (the “Waiver Letter”)

Dear Sir/Madam:

Reference is made hereby to that certain Amended and Restated Financing
Agreement, dated as of August 4, 2006 (as previously amended and as amended,
restated, supplemented or otherwise modified from time to time, the “Financing
Agreement”), by and among PROGRESSIVE GAMING INTERNATIONAL CORPORATION, a Nevada
corporation (the “Borrower”), each subsidiary of the Borrower listed as a
“Guarantor” on the signature pages hereto (each a “Guarantor” and collectively,
jointly and severally, the “Guarantors”), the Lenders from time to time party
hereto (each a “Lender” and collectively, the “Lenders”). Ableco Finance LLC, a
Delaware limited liability company (“Ableco”), as collateral agent for the
Lenders (in such capacity, together with any successor collateral agent, the
“Collateral Agent”), and ABLECO as administrative agent for the Lenders (in such
capacity, together with any successor administrative agent, the “Administrative
Agent” and together with the Collateral Agent, each an “Agent” and collectively,
the “Agents”). Initially capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed thereto in the Financing Agreement.

Disclosures. Borrower has informed each Agent that (i) the Borrowing Base
Certificate to be submitted to the Agents on July 16, 2007, for the calculation
of the Borrowing Base as of May 30, 2007, may report that the outstanding
Revolving Loans were in excess of the Borrowing Base and as such, Borrower would
be required to immediately prepay the Revolving Loans pursuant to
Section 2.05(c)(i) of the Financing Agreement (the “Borrowing Base Issue”),
(ii) the Loan Parties may have failed to comply, on or prior to the date hereof,
with the financial covenant set forth in Section 7.03(d) of the Financing
Agreement which is measured at all times (the “Qualified Cash Issue”); and
(iii) the Loan Parties may have failed to comply with the financial covenants
set forth in Section 7.03(a), (b), and (c) of the Financing Agreement for the
Borrower’s fiscal quarter ending June 30, 2007 (the “Financial Covenants
Issue”).

Waivers: Conditions. Anything to the contrary in the Financing Agreement
notwithstanding, the Agents and the Lenders hereby waive:

 

  (a) the breach, if any, of the Financing Agreement arising as a result of the
Financial Covenants Issue solely for the Borrower’s fiscal quarter ending
June 30, 2007 (the “Financial Covenant Waiver”),

 

  (b)

subject to the termination provisions set forth below, the breach, if any, of
the Financing Agreement arising as a result of the Borrowing Base Issue on or
prior to



--------------------------------------------------------------------------------

 

the date hereof and waive Borrower’s compliance with Section 2.05(c)(i) of the
Financing Agreement from and after the date hereof (the “Borrowing Base
Waiver”), and

 

  (c) subject to the termination provisions set forth below, the breach, if any,
of the Financing Agreement arising as a result of the Qualified Cash Issue on or
prior to the date hereof and waive Borrower’s compliance with Section 7.03(d) of
the Financing Agreement from and after the date hereof (the “Qualified Cash
Waiver”).

The Borrowing Base Waiver and the Qualified Cash Waiver (the “Specified
Waivers”) are based on, and subject to, the following on-going conditions:

 

  (i) Any Borrowing Base Certificate delivered after the date hereof shall
reflect a Borrowing Base of not less than $ 15,000,000;

 

  (ii) The Cash and Cash Equivalents of the Borrower and its Subsidiaries at all
times shall not be less than $2,500,000; and

 

  (iii) The Borrower shall not request any additional Revolving Loans.

In the event that any of the foregoing on-going conditions are not met then,
upon the delivery of written notice of the failure of any such condition by
either Agent to the Borrower, an Event of Default shall have occurred as of the
date of the delivery of such notice.

Termination. The Specified Waivers shall terminate and be of no further force
and effect upon the earliest of (i) the sending of the notice referred to in the
immediately previous paragraph, (ii) the permanent waiver or amendment
satisfactory to the Agents and the Lenders of the Borrowing Base Issue and the
Qualified Cash Issue, (iii) a Liquidity Event (as defined below) that results in
Net Cash Proceeds of $14,000,000 or more shall have failed to occur on or before
August 31, 2007 (any such proceeds received by a Loan Party on or before
August 31, 2007, the “Liquidity Proceeds”); (iv) at least $6,000,000 of the Net
Cash Proceeds referenced in (iii) shall not have been used to prepay the
principal of the Revolving Loan Obligations (with a commensurate permanent
reduction in the Revolving Loan Commitments) (it being understood that
$1,200,000 of the Liquidity Proceeds shall be used to pay the fee referenced
below and all Liquidity Proceeds in excess of $7,200,000 may be used by the
Borrower for general corporate purposes and will not be required to be paid in
accordance with Section 2.05(c)(vi) of the Financing Agreement); and
(v) August 31, 2007. Notwithstanding anything to the contrary contained in the
Financing Agreement, any prepayment of the principal of the Revolving Loan
Obligations on or before August 31, 2007 pursuant to this paragraph shall not be
required to be accompanied with the payment of the Applicable Prepayment Premium
in accordance with Section 2.05(e) of the Financing Agreement.

ShuffleMaster Transaction. Reference hereby is made to that certain Letter of
Intent (“LOI”), dated July 12, 2007 between the Borrower and ShuffleMaster
Incorporated (the “ShuffleMaster Transaction”). The Agents and the Lenders
hereby agree that so long as (a) the ShuffleMaster Transaction is consummated on
or before September 30, 2007, (b) no Default or Event of Default has occurred
and is continuing at the time of the consummation thereof or would result
therefrom, (c) the Loan Parties have entered into an amendment of
Section 7.03(d) of the Financing Agreement that will require that the Borrower
and its Subsidiaries must have Availability plus Qualified Cash of not less than
$6,000,000 at all times, and (d) the ShuffleMaster Transaction is

 

2



--------------------------------------------------------------------------------

consummated substantially on the same terms (in respect to the financial terms
(including the amount of the upfront consideration), the assets to be sold, and
the liabilities to be assumed) as the terms set forth in the LOI, then Agents
and the Lenders agree that (i) they will execute and deliver to Borrower a
consent to the consummation of the SuffleMaster Transaction (which consent will
include a waiver of the applicable provisions of the Financing Agreement that
would prohibit the consummation thereof and will include a release of Collateral
Agent’s Liens in and to the assets that are the subject thereof, but would not
include a waiver of Section 2.05(c)(v) of the Financing Agreement) and (ii) they
will not charge a fee for the foregoing described consent, and (iii) they will
execute and deliver to Borrower a waiver with respect to the obligation of the
Loan Parties to comply with the financial covenants set forth in
Section 7.03(a), (b), and (c) of the Financing Agreement solely for the
Borrower’s fiscal quarter ending September 30, 2007. If the foregoing conditions
(a) through (d) in this section are satisfied, Agents and the Lenders agree to
enter into an amendment of Section 7.03(d) of the Financing Agreement that will
require that the Borrower and its Subsidiaries must have Availability plus
Qualified Cash of not less than $6,000,000 at all times.

Amendment. The Financing Agreement is amended by the deletion of the penultimate
sentence of Section 2.05(c)(vi).

Fee. In consideration for the waivers above, the Borrower and each Guarantor,
jointly and severally, agree to pay the Lenders a fee of $1,200,000 which shall
be earned upon the execution and delivery of this Waiver Letter and due and
payable at the earliest of (a) September 30, 2007, (b) upon the occurrence of
any Liquidity Event that results in Net Cash Proceeds of $1,200,000 or more,
(c) the date on which all or any portion of the Obligations shall become due and
payable pursuant to the terms of the Financing Agreement, or (d) the date on
which all or any portion of the Obligations are prepaid or all of the
Obligations are repaid. A “Liquidity Event” shall mean the occurrence of any
Disposition, or the issuance of any equity or debt securities, by the Borrower
or any Guarantor.

Representations. The Borrower and each Guarantor hereby represent and warrant to
Agents and the Lenders that (a) the execution, delivery, and performance of this
Waiver Letter are within its corporate or limited liability company powers, have
been duly authorized by all necessary corporate or limited liability company
action, and are not in contravention of any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or its limited
liability company agreement or operating agreement, as the case may be, or of
any contract or undertaking to which it is a party or by which any of its
properties may be bound or affected, (b) the representations and warranties in
the Financing Agreement and the other Loan Documents are true and correct in all
respects on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date), and (c) no Default or Event of Default has occurred is continuing on the
date hereof or as of the date of the effectiveness of this Waiver Letter.

Limited Waiver. The waiver herein is limited to the specifics hereof, shall not
apply with respect to any Default or Event of Default other than the matters
waived above, or any other facts or occurrences other than those on which the
same are based, shall not excuse future non-compliance with the Financing
Agreement (as it may from time to time be amended), and, except as expressly set
forth herein, shall not operate as a waiver or an amendment of any right, power,
or remedy of the Agents, nor as a consent to or waiver of any further or other
matter, under the Loan Documents.

 

3



--------------------------------------------------------------------------------

Loan Document. This letter shall constitute a Loan Document and shall be subject
to the provisions regarding governing law, waiver of jury trial, jurisdiction
and venue applicable to the Financing Agreement.

Miscellaneous. This Waiver Letter may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart of
this letter by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this letter. Any party delivering an executed
counterpart of this letter by telefacsimile shall also deliver an original
executed counterpart of this letter, but the failure to do so shall not affect
the validity, enforceability or binding effect of this letter.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

Please have the acknowledgement set forth below executed on behalf of each Loan
Party and return a fully executed copy to the Agents.

 

Very truly yours, COLLATERAL AGENT:

ABLECO FINANCE LLC,

a Delaware limited liability company

as Collateral Agent and Lender

By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   President ADMINISTRATIVE AGENT:

ABLECO FINANCE LLC,

a Delaware limited liability company

as Administrative Agent

By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   President

[SIGNATURE PAGE TO WAIVER LETTER]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

BORROWER: PROGRESSIVE GAMING INTERNATIONAL CORPORATION, a Nevada corporation By:
 

/s/ Heather Rollo

Name:   Heather Rollo Title:   CFO GUARANTORS: MIKOHN NEVADA, a Nevada
corporation By:  

/s/ Heather Rollo

Name:   Heather Rollo Title:   CFO MGC, INC., a Nevada corporation By:  

/s/ Heather Rollo

Name:   Heather Rollo Title:   CFO MIKOHN INTERNATIONAL, INC., a Nevada
corporation By:  

/s/ Heather Rollo

Name:   Heather Rollo Title:   CFO

[SIGNATURE PAGE TO WAIVER LETTER]



--------------------------------------------------------------------------------

PROGRESSIVE GAMES, INC., a Delaware corporation By:  

/s/ Heather Rollo

Name:   Heather Rollo Title:   CFO VIKING MERGER SUBSIDIARY, LLC, a Delaware
limited liability company By:  

/s/ Heather Rollo

Name:   Heather Rollo Title:   CFO PRIMELINE GAMING TECHNOLOGIES, INC., a
California corporation By:  

/s/ Heather Rollo

Name:   Heather Rollo Title:   CFO GAMES OF NEVADA, INC., a Nevada corporation
By:  

/s/ Heather Rollo

Name:   Heather Rollo Title:   CFO

 

cc:

  Michael B. Grenier   Craig Brooks   John Francis Hilson, Esq.   Steven M.
Przesnicki, Esq.

[SIGNATURE PAGE TO WAIVER LETTER]